Judgment dismissing the complaint at the close of plaintiffs’ case reversed *773on the law and a new trial granted, costs to abide the event. The infant plaintiff was entitled to the most favorable inferences. Testing the testimony adduced by that rule, he made out a prima facie case of negligence on the part of defendant Krauth and freedom from contributory negligence on his own part. The testimony was susceptible of conflicting inferences and it is the function of the jury to decide what inferences should be drawn from the testimony thus adduced on behalf of said plaintiff. Lazansky, P. J., Young, Carswell, Seudder and Tompkins, JJ., concur.